DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 01/04/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10646757 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 20 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (JP 08-280853) in view of Wahl et al. (USPN 8088025).
Regarding claim 20, Yamazaki discloses a club head having a heel, toe, sole, top line, and striking face having a forward-facing ball striking surface, a rearward facing surface, and an ideal striking location. The striking face has a supported region and a non-supported region and is attached by welding (See Paragraph 0010). Yamazaki et al. shows the area of the heel portion being greater that the area of the toe portion if a vertical line is used to divide the face into two halves. Yamazaki et al. also discloses the thickness of the face gradually increasing toward either the toe or heel depending of the desired shot to be obtained. The same material is used to make the entire striking face, which implies the Young's Modulus is constant. The greatest thickness of the striking is 3.5mm and the lowest thickness of the striking face is 1 mm. 
Allowable Subject Matter
Claims 3, 9, 15, and 19 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot.  After further review, Yamazaki et al. does infact teach the striking face being welded to the body of the club head.  In light of this finding, the above rejection has been furnished.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711